Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 	Amendment to claims of 02/16/2021 is acknowledged.
Drawing objections in the Office action of 11/13/2020 are withdrawn. Replacements drawing submitted on 02/16/2021 are acceptable.
Specification objections in the Office action of 11/13/2020 are withdrawn. Amendment to Specification submitted on 02/16/2021 has been entered.  
Claim rejections under 35 U.S.C. § 112 in the Office action 11/13/2020 are withdrawn.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest High pressure compressor seal-ring with improved wear resistance as claimed in independent claims 1 and 12 of the 
	US 2013-051993 (Webb) substantially discloses the claimed invention (Figures 1-7), but is silent about (a) the seal has lubricant coating comprising between 75 and 98 % wt. of CoCrAlY, and between 2 and 25 % wt. of hBN (for claim 1), and (b) the seal has lubricant coating comprising between 75 and 98 % wt. of CoCrAlY and between 2 and 25 % wt. of hBN, and moving the counterface relative to the seal to deposit a transfer coating from the lubricant coating on the counterface (for claim 12).
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675